17-971-cr
United States v. Vega

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
26th day of February, two thousand eighteen.

PRESENT:          BARRINGTON D. PARKER,
                  PETER W. HALL,
                  RAYMOND J. LOHIER, JR.,
                                    Circuit Judges.
----------------------------------------------------------------------
UNITED STATES OF AMERICA,
                           Plaintiff-Appellee,

                           v.                                                  No. 17-971-cr

CARLOS VEGA,
                           Defendant-Appellant.
----------------------------------------------------------------------
For Appellant:                                           Philip L. Weinstein, Of Counsel, Federal
                                                         Defenders of New York, Inc., New York, New
                                                         York.

For Appellee:                                            Alexandra Rothman and Karl Metzner, Assistant
                                                         United States Attorneys, for Geoffrey S. Berman,
                                                         United States Attorney for the Southern District of
                                                         New York, New York, New York.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Chin,* J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court entered on April 3, 2017, is AFFIRMED.

       Defendant Carlos Vega (“Vega”) appeals from the fifteen-month consecutive term of

imprisonment imposed by the United States District Court for the Southern District of New York

(Chin, J.), following revocation of his term of supervised release.   Specifically, Vega challenges

the district court’s decision to sentence him to a term of imprisonment to run consecutive to his

undischarged twelve-and-a-half-year state sentence imposed after Vega pleaded guilty to the state

law crime of first-degree manslaughter.

       We review a sentence imposed for a violation of supervised release for “reasonableness.”

United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008) (quoting United States v. Booker,

543 U.S. 220, 261–64 (2005)); United States v. McNeil, 415 F.3d 273, 277 (2d Cir. 2005) (“The

standard of review on the appeal of a sentence for violation of supervised release is now the same

standard as for sentencing generally: whether the sentence imposed is reasonable.”). “A sentence

is substantively unreasonable if it cannot be located within the range of permissible decisions.”

United States v. Jenkins, 854 F.3d 181, 187 (2d Cir. 2017) (internal quotation marks omitted).

“In determining whether a sentence falls within the permissible range, we patrol the boundaries of

reasonableness, cognizant of the fact that responsibility for sentencing is placed largely with the

district courts.” Id. (internal quotation marks omitted).   In undertaking this review, we assume

the parties’ familiarity with the facts and record of the prior proceedings, which we reference only



*The Honorable Denny Chin, United States Circuit Judge, sitting by designation.

                                                 2
as necessary to explain our decision to affirm the district court’s decision.

       Pursuant to 18 U.S.C. § 3583(e), a district court may, after considering the factors set forth

in 18 U.S.C. 3553(a), revoke a defendant’s term of supervised release and require the defendant to

serve a term of imprisonment.      A district court’s sentencing decision is guided by the “‘non-

binding policy statements found in Chapter Seven of the Guidelines Manual [including Section

7B1.3],’ [but] the court ultimately has ‘broad discretion to revoke its previous sentence and impose

a term of imprisonment’ up to the statutory maximum.” United States v. Pelensky, 129 F.3d 63,

69 (2d Cr. 1997) (quoting United States v. Sweeney, 90 F.3d 55, 57 (2d Cir. 1996)). Section

7B1.3(f) of the Guidelines provides, in relevant part, that “[a]ny term of imprisonment imposed

upon the revocation of . . . supervised release shall be ordered to be served consecutively to any

sentence of imprisonment that the defendant is serving . . . .”    U.S.S.G. § 7B1.3(f); see also 18

U.S.C. § 3584(a).

       Vega argues that the district court abused its discretion in ordering a consecutive sentence

despite Vega’s lengthy pretrial detention and lengthy state sentence.     Specifically, Vega claims

that the district court improperly relied on its belief that Vega’s twelve-and-a-half-year sentence

was lenient for a manslaughter conviction.     Vega further claims that the district court imposed

“needless punishment,” considering the unique circumstances of his nine-and-a-half-year pretrial

detention for his state law sentence.   Appellant’s Br. at 9. In his view, a consecutive sentence

does not serve as a general deterrent because there are no similarly situated defendants in light of

his lengthy pretrial detention. Finally, Vega implies that the district court erred by waiting to

sentence him until after his state case was resolved.




                                                  3
         Vega’s arguments are unavailing. The district court did not rely on a belief that Vega’s

state sentence was lenient.     At sentencing, the district court asked defense counsel whether a

twelve-and-a-half-year sentence was “typical” for a first-degree manslaughter conviction.        App’x

at 31.   The district court stated that it was its “instinct” that a twelve-and-a-half-year sentence

was “on the low-end for killing someone.”        Id. In reaching its sentencing decision, however,

the district court ultimately drew no conclusions as to the leniency or harshness of Vega’s state

sentence. Id. at 39 (“I don’t know whether 12 and-a-half years is a long sentence[] [or] a short

sentence for a state court crime.”).

         Furthermore, Vega’s deterrence argument ignores the deterrence purposes served by a

consecutive sentence. The district court ordered a consecutive sentence to send a message to

those who commit serious crimes while on supervised release that their supervision term will not

simply be subsumed within the sentence imposed for the new charge.                  In other words, a

consecutive sentence serves as a separate punishment to deter supervisees from violating the terms

of supervised release and thereby breaching the trust of the district court.

         Finally, the district court did not err in waiting until Vega’s state proceedings were resolved

before sentencing him on his supervised release violation. There is no indication in the record

that Vega objected to the long adjournment of the federal proceedings pending the resolution of

his state case.   Further, we have explained that “[r]equiring a federal court to begin revocation

proceedings before the state court has determined whether the defendant is guilty on the charges

underlying revocation would thrust the federal court into a determination of the defendant’s guilt

under state law, an area fundamentally reserved to the states.”     United States v. Ramos, 401 F.3d
111, 117–18 (2d Cir. 2005).        Likewise, “judicial efficiency is better served in any event by



                                                   4
ascertaining the defendant’s guilt once in state court, rather than twice.” Id. at 118.

         We have considered Vega’s remaining arguments on appeal and find them to be without

merit.   We AFFIRM the judgment of the district court.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk of Court




                                                 5